IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,463-01


                      EX PARTE JUAN ISMAEL SANCHEZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1465625-A IN THE 180TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of theft and

sentenced to imprisonment.

        Applicant filed this habeas application in the trial court on September 6, 2018. The trial court

entered an order designating issues on September 17, 2018, and a second order designating issues

on October 19, 2018. The district clerk forwarded the habeas application to this Court, and it was

received here on October 9, 2019, but there are no findings from the trial court resolving the disputed

factual issues. The application is remanded to the trial court to allow the trial judge to complete an
                                                                                                       2

evidentiary investigation and enter findings of fact and conclusions of law resolving the disputed

factual issues.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: November 27, 2019
Do not publish